UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6193



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEMONT CHRISTOPHER BLUE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:97-cr-00131-JRS; 3:06-cv-00012-JRS)


Submitted: March 23, 2006                   Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demont Christopher Blue, Appellant Pro Se.        Michael Cornell
Wallace, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Demont C. Blue seeks to appeal the district court’s order

dismissing as successive his 28 U.S.C. § 2255 (2000) motion.                    An

appeal may not be taken from the final order in a § 2255 proceeding

unless     a   circuit   justice      or   judge   issues   a    certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of his constitutional claims

by   the   district      court   is   debatable     or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record and conclude that Blue has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       - 2 -